Order entered December 19, 2018




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-18-00867-CV

     IN RE LAURIN AVERETT SMITH, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF MATTHEW MARK SMITH, DECEASED,
 AS NEXT FRIEND OF S.S., A MINOR, ERIN BRACEY, AS NEXT FRIEND OF T.B.S.,
      A MINOR, DAVID MARK SMITH AND TRUDY LYNN SMITH, Relators


                   On Appeal from the 160th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-15-12828

                                        ORDER
             Before Chief Justice Wright, Justice Fillmore and Justice Stoddart

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.




                                                /Craig Stoddart/
                                                CRAIG STODDART
                                                JUSTICE